15-1680-cv
    Grimaldi v. Promuto


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION ASUMMARY ORDER@). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

                  At a stated term of the United States Court of Appeals for the Second Circuit,
    held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of
    New York, on the 18th day of April, two thousand sixteen.

    PRESENT:
                ROSEMARY S. POOLER,
                BARRINGTON D. PARKER,
                DEBRA ANN LIVINGSTON,
                            Circuit Judges.
    _____________________________________

    Aniello Grimaldi,

                            Plaintiff-Appellant,

                      v.                                                        15-1680

    Vincent Promuto,

                            Defendant-Appellee.

    _____________________________________


    FOR PLAINTIFF-APPELLANT:                       Ariello Grimaldi, pro se, Bronx, NY.

    FOR DEFENDANT-APPELLEE:                        Joy K. Mele, O’Dwyer & Bernstein, New York, NY.
 1          Appeal from an order of the United States District Court for the Southern District of New

 2   York (Nathan, J.).


 3          UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND

 4   DECREED that the order of the district court is AFFIRMED.

 5          Appellant Aniello Grimaldi, proceeding pro se, appeals the district court’s order denying

 6   his Federal Rule of Appellate Procedure 4(a)(5) motion to extend the time to file a notice of appeal.

 7   We assume the parties’ familiarity with the underlying facts, the procedural history of the case, and

 8   the issues on appeal.

 9          We review the denial of a motion for an extension of time to file a notice of appeal for

10   abuse of discretion. Goode v. Winkler, 252 F.3d 242, 245 (2d Cir. 2001). Here, the district court

11   correctly determined that Grimaldi’s motion for an extension was untimely because it was filed

12   more than 30 days after the expiration of the time to file a notice of appeal. Furthermore,

13   Grimaldi’s motion was also untimely under Federal Rule of Appellate Procedure 4(a)(6) because it

14   was filed more than 180 days after the entry of judgment. See Fed. R. App. P. 4(a)(6).

15          Accordingly, we AFFIRM the order of the district court.

16                                                 FOR THE COURT:
17                                                 Catherine O’Hagan Wolfe, Clerk




                                                      2